EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Daniel Venglarik on 2/25/2021.

The application has been amended as follows:

Please replace all claims with the following claims.

1.	(Currently Amended) An electronic device, comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions to:
display a home screen on a screen of the electronic device, 
wherein the first user interaction comprises selection of a toggle button of an immersive display mode of the first application, and
display a first user interface of the first application by superimposing the home screen on the first user interface, wherein the first user interface or the home screen comprises the toggle button, and wherein the superimposing is associated with setting of transparency preset value,
wherein the first application continues executing and the first user interface is visible through the home screen on the screen of the electronic device while the home screen is superimposed on the first user interface, and 
wherein at least one user-interactable object for the first user interface is displayed on the superimposed home screen while at least one object for the home screen is also user-interactable. 

2.-4.	(Canceled)

5.	(Currently Amended) The electronic device of claim 1, wherein a background of the home screen is transparently displayed, and the first user interface is visible through the transparently displayed background of the home screen.



7.	(Currently Amended) The electronic device of claim 1, wherein the first user interface is displayed through an area on the screen of the electronic device, and the home screen is displayed in [[the]] a same area.
	
8.	(Canceled)

9.	(Previously Presented) The electronic device of claim 1, wherein the first application is a camera application, and the at least one user-interactable object of the first user interface comprises a capture button.

10.	(Previously Presented) The electronic device of claim 1, wherein the first application is a media player application, and the at least one user-interactable object of the first user interface comprises a media control button.

11.	(Original) The electronic device of claim 1, wherein the first user interaction comprises: selection of a toggle button of an immersive display mode of the first application. 



13.	(Original) The electronic device of claim 1, wherein the first user interaction comprises at least one of selection of an option displayed in the home screen to execute the first application, and selection of an option displayed in the first application to move to the home screen.

14.	(Original) The electronic device of claim 1, wherein the first user interface of the first application is displayed as a background of the home screen.

15.	(Original) The electronic device of claim 1, wherein the home screen comprises a plurality of pages and the first user interface of the first application is visible through the home screen while navigating the plurality of pages of the home screen.

16.	(Original) The electronic device of claim 15, wherein the first user interface of the first application is displayed fixedly while the plurality of pages of the home screen are displayed in rotation.

17.	(Original) The electronic device of claim 1, wherein the at least one processor is further configured to execute the instructions to update and display contents in the first user interface of the first application.



19.	(Currently Amended) A method, comprising:
displaying a home screen on a screen of an electronic device;
in response to receiving a first user interaction for a first application of the electronic device, executing the first application in the electronic device, wherein the first user interaction comprises selection of a toggle button of an immersive display mode of the first application; and
displaying a first user interface of the first application by superimposing the home screen on the first user interface, wherein the first user interface or the home screen comprises the toggle button, and wherein the superimposing is associated with setting of transparency preset value, 
wherein the first application continues executing and the first user interface is visible through the home screen on the screen of the electronic device while the home screen is superimposed on the first user interface, and 
wherein at least one user-interactable object for the first user interface is displayed on the superimposed home screen while at least one object for the home screen is also user-interactable.


initiate display of a home screen on a screen of an electronic device;
in response to receiving a first user interaction for a first application of the electronic device, execute the first application in the electronic device, wherein the first user interaction comprises selection of a toggle button of an immersive display mode of the first application; and
initiate display of a first user interface of the first application by superimposing the home screen on the first user interface, wherein the first user interface or the home screen comprises the toggle button, and wherein the superimposing is associated with setting of transparency preset value,
wherein the first application continues executing and the first user interface is visible through the home screen on the screen of the electronic device while the home screen is superimposed on the first user interface, and 
wherein at least one user-interactable object for the first user interface is displayed on the superimposed home screen while at least one object for the home screen is also user-interactable.


	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 19 and 20, the references of record, either singularly or in combination, do not teach or suggest at least: 
An electronic device, comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions to:
display a home screen on a screen of the electronic device, 
in response to receiving a first user interaction for a first application of the electronic device, execute the first application in the electronic device, wherein the first user interaction comprises selection of a toggle button of an immersive display mode of the first application, and
display a first user interface of the first application by superimposing the home screen on the first user interface, wherein the first user interface or the home screen comprises the toggle button, and wherein the superimposing is associated with setting of transparency preset value,
wherein the first application continues executing and the first user interface is visible through the home screen on the screen of the electronic device while the home screen is superimposed on the first user interface, and 
wherein at least one user-interactable object for the first user interface is displayed on the superimposed home screen while at least one object for the home screen is also user-interactable.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175